Citation Nr: 1309194	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-43 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for back and right side disability.  

2.  Entitlement to service connection for a liver disability, including as secondary to service-connected tinea pedis. 

3.  Entitlement to service connection for an acquired psychiatric disability to include depression, including as secondary to service-connected tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In March 2011, the Veteran appeared before the undersigned Acting Veterans Law Judge and gave testimony in support of his claim.  A complete transcript of this hearing is of record.

In March 2011, the Veteran submitted additional evidence that was not reviewed by the RO.  However, he waived RO consideration of the additional evidence, permitting the Board to consider such records in the first instance.  See 38 C.F.R. § 20.1304(c) (2012).  Hence, the additional evidence is being considered.

The issues of entitlement to service connection for a back and right side disability, and a liver disability, including as secondary to service-connected tinea pedis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disability, to include depression.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include depression, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim.  Moreover, the Veteran testified at the March 2011 Board hearing that he has never sought treatment for depression.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

The Veteran has been afforded a hearing before an Acting Veterans Law Judge (AVLJ) in which he presented oral argument in support of his claim of service connection for an acquired psychiatric disability, including depression.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the AVLJ asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for service connection.  The AVLJ specifically sought to identify any pertinent evidence not currently associated with the claims.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration. 

These four factors are: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The RO has obtained VA outpatient treatment records, private treatment records, as well as the Veteran's service treatment records. 

In the present case, an examination is not required because the evidence of record demonstrates no in-service injury, disease, or event to which any currently diagnosed psychiatric disability could be related.  Moreover, there is no evidence of a current disability.  In fact, the Veteran testified at his hearing that he has never sought treatment for depression, and 2004 and 2005 VA treatment records show that medical providers screened the Veteran for depression and post-traumatic stress disorder and found that neither was present.

Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159 (c)(4) (2012). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted private evidence in support of his claim.  Additionally the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge in March 2011. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Criteria & Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2012).  The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  As the Veteran filed his claim in 2007, the current version of 38 C.F.R. § 3.310 is for application.

To establish a claim for secondary service connection, a Veteran must demonstrate that a current disability is the result of a service-connected disability.  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.
 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran claims that he has an acquired psychiatric disability related to his active duty service, to include as secondary to his service-connected tinea pedis.  The Court has held that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Service treatment records reflect that a Report of Medical Examination dated in July 1973 reflects that the Veteran's psychiatric condition was clinically evaluated as normal.  A Report of Medical History dated in July 1973 reflects that the Veteran checked the "no" boxes for depression or excessive worry and nervous trouble of any sort.  A Report of Medical Examination dated in August 1975 for separation purposes reflects that the Veteran's psychiatric condition was clinically evaluated as normal.  There are no other service treatment records related to an acquired psychiatric disability, to include depression.  

The Veteran testified at the March 2011 Board hearing that he has not been treated for depression.  

There is no post-service diagnosis of an acquired psychiatric disability, to include depression.  The Veteran has not identified or submitted any medical evidence which shows any current acquired psychiatric disability.  A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no evidence of a current disability, it is unnecessary for the Board to reach the question of etiology of the claimed acquired psychiatric disability, to include depression.  Simply put, service connection is not warranted in the absence of proof of current disability. 

As for the Veteran's statements attributing an acquired psychiatric disability to his period of service, or to a service-connected disability, he is competent to describe symptoms of an acquired psychiatric disability.  However, he is not competent to render a diagnosis, given the medical complexity involved with respect to the claimed disability.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Moreover, 2004 and 2005 VA treatment records show the Veteran was screened for psychiatric disability by medical professionals, but no psychiatric disability, to specifically include depression, was indicated or found.

As such, the Board finds that entitlement to service connection for an acquired psychiatric disability, to include depression, is not warranted.  The evidence is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .


ORDER


Service connection for an acquired psychiatric disability, including depression, claimed as secondary to service-connected tinea pedis is denied.


REMAND

Before addressing the remaining claims on appeal, the Board finds that additional development is required. 

It appears that there may be additional records available that are pertinent to the Veteran's claim for service connection for a back and right side disability.  Specifically, the Veteran testified at the March 2011 Board hearing that he injured his back while he was a postal employee, and that he filed a workers' compensation claim.  However, the claims file only contains an October 1996 letter from an Office of Workers' Compensation Programs claims examiner, suggesting that additional records may still be outstanding.  Moreover, the Veteran also testified that he incurred an injury while working for "Conair" Railroad and that he filed a claim for disability benefits in relation to this injury.  Although the Veteran indicated that he tried to obtain the records associated with this injury directly from the physician who treated him, there is no indication in the file that VA attempted to obtain any records related to this injury and disability claim from Conair Railroad or the Railroad Retirement Board.  VA is required to make reasonable efforts to obtain relevant records, including private records that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1), (e)(1).  VA is also required to make as many requests as are necessary to obtain records in the custody of a federal department or agency.  38 C.F.R. § 3.159(c)(2).

The Veteran should be afforded VA examinations to determine the etiology of any current back and right side and liver disabilities.  VA outpatient treatment records starting in January 2004 reflect that the Veteran complained of intermittent chronic low back pain, status post 1994 laminectomy.  Moreover, service treatment records dated in November 1974 reflect that the Veteran complained of a sore back.  Therefore, the Board finds that the record suggests an in-service injury as well as a current disability.  Accordingly, the Board finds that a VA examination to determine the etiology of any current back and right side disability is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With regard to the liver disability, the record contains evidence of elevated enzymes.  VA treatment records reflect a finding of aspartate transaminase (AST) of 41 in August 1997.  AST was 38 in January 2004, and AST was 34 in June 2005.  The Veteran contends that a liver disability is secondary to the medication he takes for his service-connected tinea pedis.  Based on the August 1997 findings, the Board finds that a VA examination to determine the etiology of any current liver disability is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) .

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2012).  The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  The Veteran filed the current claim in 2007; therefore, the revised version of 38 C.F.R. § 3.310 is for application.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his claimed back and right side, and liver disabilities.  In addition to obtaining any records identified by the Veteran, VA should obtain any available records regarding post-service injuries from Workers' Compensation, Conair Railroad, and the Railroad Retirement Board.  

2.  After completing the requested development in paragraph #1, arrange for the Veteran to undergo a VA examination.  After reviewing the claims file and examining the Veteran, the examiner should opine as to the etiology of any current back and right side disability.  The examiner must provide an opinion as to the likelihood that any back and right side disability is related to the Veteran's active service, to include November 1974 complaints of a sore back.  Specifically, the examiner must state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any current back and right side disability is related to his period of active duty service.  A rationale must be provided for any opinion expressed.  If an opinion cannot be provided without resort to mere speculation, the examiner must explain why the opinion cannot be provided without resort to mere speculation.

3.  After completing the requested development in paragraph #1, arrange for the Veteran to undergo a VA examination.  After reviewing the claims file and examining the Veteran, the examiner should opine as to the etiology of any current liver disability.  Specifically, the examiner must state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any current liver disability is related to his period of active duty service.  The examiner must also state whether it is at least as likely as not that any current liver disability was caused OR aggravated by medication for the Veteran's service-connected tinea pedis.  If aggravation is found, the examiner must note the baseline level of severity of the liver disability prior to aggravation by the service-connected tinea pedis or medications taken to treat the tinea pedis.  A rationale must be provided for any opinion expressed.  If an opinion cannot be provided without resort to mere speculation, the examiner must explain why the opinion cannot be provided without resort to mere speculation.

4.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete. 

5.  After completion of the foregoing, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M.N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


